U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K oANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2013 Commission file number 000-49805 SOLAR3D, INC. (Exact name of registrant as specified in its charter) Delaware 01-05922991 (State of Incorporation) (I.R.S. Employer Identification No.) 26 West Mission Street , Suite8, Santa Barbara, California 93101 (Address of principal executive offices) (Zip Code) (805) 690-9000 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange On Which Registered COMMON STOCK OTC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $1,234,991 as of June 30, 2013, the last business day of the registrant's most recently completed second fiscal quarter (computed by reference to the last sale price of a share of the registrant’s Common Stock on that date as reported by OTC-QB Market). There were 275,409,669 shares outstanding of the registrant’s Common Stock as of March 19, 2014. Table of Contents TABLE OF CONTENTS PART I ITEM 1 Business 3 ITEM 2 Properties 6 ITEM 3 Legal Proceedings 6 ITEM 4 Mine Safety Disclosures 6 PART II ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters, and Issuer Purchases of Equity Securities 7 ITEM 6 Selected Financial Data 9 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 8 Financial Statements and Supplementary Data 13 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 ITEM 9A Controls and Procedures 34 ITEM 9B Other Information 35 PART III ITEM 10 Directors, Executive Officers, and Corporate Governance 36 ITEM 11 Executive Compensation 39 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 46 ITEM 14 Principal Accounting Fees and Services 46 PART IV ITEM 15 Exhibits, Financial Statement Schedules 47 SIGNATURES 49 Table of Contents PART I ITEM 1. BUSINESS General Solar3D, Inc., a Delaware corporation (the “Company,” “Solar3D,” “we, “us”, or “our”), is engaged in the business of providing of solar power solutions and developing of a proprietary high efficiency solar cell.The Company’s wholly owned subsidiary, Solar United Networks, Inc. (“SUNworks”) focuses on the design, installation, and management of solar power systems for commercial, agricultural, and residential customers.We believe SUNworks is one of the fastest growing solar systems providers in California.SUNworks has delivered hundreds of 2.5 kilowatt to 1-megawatt commercial systems and has the capability of providing systems as large as 25 megawatts.Solar3D’s technology division is developing a patent-pending three-dimensional solar cell technology to maximize the conversion of sunlight into electricity (the “Solar3D Cell”).The Solar3D Cell collects sunlight from a wide angle and lets light bounce around in three-dimensional microstructures on the solar cell surface. The Company’s mission is to further the widespread adoption of solar power by deploying affordable, state-of-the-art systems and developing breakthrough new solar technologies. Corporate History We were originally formed in January 2002 as MachineTalker, Inc. in order to pursue the development of new wireless process control technology.In August 2005, we filed a Registration Statement on Form SB-2 which was declared effective by the Securities and Exchange Commission on December 22, 2005.In September 2010, we shifted our engineering and research focus to developing a new means for generating solar-produced electrical power for use in the manufacture of highly efficient solar cells.In July 2010, we changed our company name to Solar3D, Inc. in order to better reflect our new business plan and filed for patent protection covering our new concepts for 3D solar cell designs.On January 31, 2014, we acquired 100% of the stock of Solar United Networks, Inc., a California corporation, which we believe is one of the fastest growing providers of solar systems in California and in the United States. Background of Solar Cell Technology Solar cell efficiency is the measure of how much incident sunlight is converted into electricity.Most solar cells today are made from silicon, an inexpensive and abundant raw material.Due to the physics of silicon, the theoretical maximum efficiency of high-grade crystalline silicon solar cells is approximately 29%.In commercial practice, the efficiency ranges from 12% to 19%.We anticipate that our 3D solar cell technology will increase the efficiency of solar cells using low cost processes, in order to decrease the overall cost per watt of solar electricity. Traditional solar cells are two-dimensional, utilizing a single pass sunlight conversion mechanism.There are two primary ways that these devices lose light and electrons, or electron-hole pairs to be precise, which result in a conversion efficiency much less than the theoretical maximum. · Surface Reflection – Due to fundamental physics, approximately 30% of incident sunlight is reflected off the surface of silicon cells. · Electron Reabsorption – When a photon strikes the solar cell, an electron is “knocked loose” creating an electron-hole pair that moves through the cell material creating an electrical current. However, in conventional two-dimensional solar cell designs, these electron-hole pairs must travel a long distance before reaching a metal contact wire.As a result, they are reabsorbed by the material and do not contribute to the production of electrical current. Our 3D Solar Cell Technology We are designing our three-dimensional solar cell from the ground up as an integrated optoelectrical device that optimally reduces all primary energy losses in a solar cell to achieve the highest efficiency.By leveraging the scalability of conventional solar and semiconductor processes, we believe our 3D solar cell can deliver an unprecedented level of cost and conversion efficiency. Unlike conventional solar cells where sunlight passes through one time, our 3D solar cell design is planned to use myriad 3D micro-cells that trap sunlight inside photovoltaic structures where photons bounce around until they are all converted into electricity.Our three-dimensional technology is expected to combine thin- and thick-film technologies to achieve the high efficiencies of crystalline at the lower cost per watt of thin film. 3 Table of Contents We believe the key features and benefits of our 3D solar cell design are: · Light Collection – Instead of allowing sunlight to bounce off the surface, the new design uses light collecting to trench down into the three dimensional structure. · 3D Photovoltaic Structure – Conventional solar cells have one photon absorbing surface.Solar3D’s unique design is anticipated to increase the surface area many fold in order to allow the photos to bounce off many surfaces until virtually all the photons that can be absorbed, within the limitations of the material, are absorbed. · Thin Absorbing Regions – Our 3D photovoltaic structure is anticipated to be fabricated with very thin absorbing regions and designed to enhance charge carrier separation.Therefore, electron-hole pairs will travel short distances before reaching a contact wire where they will be quickly extracted to produce current.We believe this approach will lead to an overall height and silicon material reduction when compared to conventional crystalline silicon cells. · Below Surface Contacts – Unlike conventional solar cells where electrical contact wires run on the top of the cell, blocking sunlight, our design is expected to use a network of contact wires that run below the light collectors.We believe this approach will allow our 3D solar cells to trap and utilize nearly 100% of the incident light. · ·A New Solar Cell Design – Almost all conventional solar cells are two-dimensional designs based on wafer or thin film manufacturing processes.As a result, their performance is naturally constrained by their physical structure.By redefining the problem in 3D, we expect that the new design will be able to break down the 2D constraints and develop a more efficient solution. Our initial commercialization objective is to create a low cost, high efficiency silicon solar cell based on our 3D technology.By keeping our focus on silicon, we believe we can leverage the tremendous silicon infrastructure and manufacturing processes of the growing solar industry, as well as the mature and highly optimized semiconductor industry.However, we anticipate that our 3D technology will be able to be used to create multi-junction cells with exotic materials such as gallium arsenide to achieve efficiencies that may be greater than 50% for use in concentrated solar and high performance applications. SUNworks Approach SUNworks is engaged in the business of the design, installation, and management of solar systems for commercial, agricultural, and residential customers in California.SUNworks designs, finances, and installs systems ranging in size from 2KW (kilowatt) for residential loads to multi MW (megawatt) systems for larger commercial projects. SUNworks provides the following systems: Roof-Mounted Systems. SUNworks roof mounted solar systems range from small 2KW systems to large megawatt systems.The solar panels are lightweight and can be installed on any roof style.Roof mounted systems come with up to a 25 year production warranty. Ground-Mounted Systems. A ground-mounted solar system is an alternative for owners who have roof issues or open property.Ground-mounted systems are designed to make the most of the available space and sunlight while remaining easy to maintain.These systems are designed to withstand all wind up-lift zoning requirements and come with a 25 year production warranty. Post-Mounted Systems. Pole-mounted solar systems allow for homes, farms, or businesses to generate electricity in highly-visible and efficient locations without shading or directional issues.Pole-mount systems are placed on a fixed platform and positioned to capture optimal sunlight.Unlike roof-mounted systems, a pole-mount solar system does not involve any building attachment and is a highly-beneficial low cost option to owners with minimal roof or land space. Carport Systems. A carport or trellis solar system is a viable solution for the residential or commercial business owner that is looking to take advantage of solar power without sacrificing valuable parking, or large portions of expensive real estate.New carport or trellis structures can be custom built or existing carports can be modified to provide shaded or covered parking. Custom-designed solar carport or trellis systems require virtually no maintenance and allow the panels to be positioned for optimal energy production. Tilted Single Axis Trackers. Tilted single axis trackers offer optimal efficiency and solar tracking capabilities by tracking the sun throughout the day.The motors in the single axis trackers move with the earth's orbit allowing 20% more power to be captured than a fixed solar array. 4 Table of Contents Duel Axis Trackers. A SUNworks dual-axis tracker can produce 30% more electricity than stationary solar arrays.This is achieved since the array follows the daily movement of the sun from east to west, as well as its change in altitude through the seasons.Although the initial cost of a dual axis tracking system can be higher than a stationary system, the dual axis tracker produces more electricity making it possible to use fewer panels to provide the same amount of electricity.Dual axis trackers can also be a viable solution for property owners that would prefer not to cover large portions of their land with ground mounted solar arrays. Solar Performance Assessments. A Solar Energy Performance Assessment (“EPA“) is SUNworks’s version of an energy audit.This is the first step to assess how much energy a home or business consumes and to evaluate what measures can be taken to make the home or business more energy efficient, by performing a room by room examination of a structure as well as a thorough examination of past utility bills.By taking this step, customers can make additional changes to reduce energy usage and reduce the necessary size of the solar system. SUNworks’s EPA uses building science to help SUN evaluate and create a comprehensive plan that will increase energy efficiency and comfort, lower utility bills, reduce carbon footprint, improve the indoor air quality, and extend the structure's durability. Maintenance and Performance Packages: SUN offers maintenance care packages that include system cleanings and maintenance inspections.SUNworks also offers performance packages which include complete system monitoring, performance guarantees, warranties, and cleanings. Business and Revenue Models We are currently working on our third generation prototype which we expect to be complete in the second quarter of 2014.Our focus in 2014 will be on the commercialization of this new technology.We anticipate that three major milestones must be met in order to bring this technology to market. 1. The development of a manufacturing prototype.We anticipate that we will develop a manufacturing prototypeunder the guidance of Dr. Changwan Son, our director of technology, in conjunction with a third party foundry, established specifically to help commercialize solar inventions such are ours.The development of this prototype is planned to include third party testing by a recognized testing organization within the solar industry. 2. A pilot run of the manufacturing process for our new solar cell.We anticipate that the same foundry that develops the manufacturing prototype will conduct a pilot manufacturing run of several thousand units to prove that the process can be executed economically, and that the performance of our solar cell can be maintained in a mass production environment.Steps one and two are anticipated to be completed by the fourth quarter of 2014. 3. Identify a manufacturing partner to help take our product to market.As opposed to other solar technology developers, Solar3D does not intend to build manufacturing facilities.Instead, we plan to rely on existing processes, equipment and facilities in other organizations to produce our final product for the marketplace.To do so, Solar3D intends to identify and contract with a solar cell or semiconductor manufacturer to mass-produce the Solar3D cell.We believe that these manufacturers will be able to use our device to increase the energy output of their existing products.We expect to earn revenue from licensing fees and by partnering or joint venturing with entities that seek to use our proprietary three-dimensional solar cell technology.We anticipate that we will identify our manufacturing partner by the fourth quarter of 2014. Competition The market for solar cell technology is highly competitive.There are many companies throughout the world that manufacture solar cell arrays using existing technology and several other companies pursuing new methods to produce more energy efficiency using photovoltaic structures.Additionally, researchers at universities worldwide are currently working on new means to increase photovoltaic efficiency.Many of these competitors have longer operating histories, greater name recognition, larger installed customer bases, and substantially greater financial and marketing resources than Solar3D.Our ability to compete successfully in this field will depend upon our completion of development of our proprietary technique for production of more efficient solar cells and the adoption of our technology by major manufacturers in the field.We cannot assure that we will be able to compete successfully in the solar cell technology industry, or that future competition will not have a material adverse effect on our business, operating results, and financial condition. Government Regulation We are subject to various federal, state and local laws affecting wireless communication and security businesses.The Federal Trade Commission and equivalent state agencies regulate advertising and representations made by businesses in the sale of their products, which apply to us.Our business is also subject to government laws and regulations governing health, safety, working conditions, employee relations, wrongful termination, wages, taxes and other matters applicable to businesses in general.Failure of Solar3D to comply with applicable government rules or regulations could have a material adverse effect on our financial condition and business operations. 5 Table of Contents Employees As of December 31, 2013, we had two full time employees, our chief executive officer and our director of technology.We also relied upon the services of consultants to assist us with designing photovoltaic receptors to produce electricity from that incident light energy. Seasonality Solar3D operations are not expected to be affected by seasonal fluctuations, although our cash flow may be affected by fluctuations in the timing of investment capital to support our research and product development.SUNworks has some seasonality with winter being relatively slow and summer and fall being busy. ITEM 2. PROPERTIES Solar3D currently leases approximately 850 square feet of office space at 26 West Mission Avenue, Santa Barbara, California93101 at a base rental rate of $1,700 per month pursuant to a one (1) year lease.SUNworks leases approximately 6,000 square feet of office space at 1358 Blue Oaks Boulevard, Suite 300, Roseville, California 95678, at a rental rate of $6,000 per month including triple net charges. ITEM 3. LEGAL PROCEEDINGS We are not currently a party to any material legal proceedings. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 6 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock trades on the OTC-QB Market under the symbol “SLTD.”The range of high and low bid quotations for each fiscal quarter within the last two fiscal years was as follows: Year Ended December 31, 2013 High Low First Quarter ended March 31, 2013 $ $ Second Quarter ended June 30, 2013 $ $ Third Quarter ended September 30, 2013 $ $ Fourth Quarter ended December 31, 2013 $ $ Year Ended December 31, 2012 High Low First Quarter ended March 31, 2012 $ $ Second Quarter ended June 30, 2012 $ $ Third Quarter ended September 30, 2012 $ $ Fourth Quarter ended December 31, 2012 $ $ The above quotations reflect inter-dealer prices, without retail markup, mark-down, or commission and may not necessarily represent actual transactions. As of March 19, 2014, there were approximately 122 record holders of our common stock, not including shares held in “street name” in brokerage accounts, which is unknown.As of March 19, 2014, there were approximately 275,409,669 shares of our common stock outstanding on record. 7 Table of Contents Dividends We have not declared or paid any cash dividends on our common stock and do not anticipate paying dividends for the foreseeable future. Equity Compensation Plan Information During the fiscal year ended December 31, 2013, we granted 20,000,000 restricted shares of our common stock to James B. Nelson, our chief executive officer, president, and interim chief financial officer.These shares vest according to the following schedule of performance goals: Restricted Shares Company Performance Goals The Company’s Market Capitalization exceeds $10,000,000.Market Capitalization shall mean the total number of shares of issued and outstanding common stock, multiplied by the closing trade price of the Company’s stock on the date of determination. The Company’s consolidated gross revenue, calculated in accordance with generally accepted accounting principles, consistently applied, equals or exceeds $10,000,000 for the trailing twelve-month period. The Company’s consolidated net profit, calculated in accordance with generally accepted accounting principles, consistently applied, equals or exceeds $2,000,000 for the trailing twelve-month period. After a particular performance goal has been met, the restricted shares associated with that particular performance goal become eligible for vesting (the “Eligible Restricted Shares”).The Eligible Restricted Shares vest on a monthly basis, based on the following formula: 5%xPrior Monthly Trade Value Monthly Number of Vested Shares Fair Market Value of the Company’s Shares For the purposes of this Agreement, the Monthly Trade Value of the Company’s Shares shall mean the aggregate sum of the Daily Trade Value in a calendar month.The Daily Trade Value is defined as the closing trade price of the Company’s Shares multiplied by the daily trade volume.For example, if the closing trade price was $1.00 and the daily trade volume on that day was 500,000 shares, then the Daily Trade Value for that day would be $500,000.If the Company’s common stock is no longer publicly traded, then the Board of Directors in good faith shall determine the Monthly Number of Vested Shares.If the Prior Monthly Trade Value is less than $50,000, then zero Eligible Restricted Shares shall vest for that month.The monthly vested Shares, if any, shall be issued to the Grantee within five (5) business days after the last day of each month.As of March 15, 2014, 4,000,000 of these shares have vested and have been issued. Effective September 23, 2013, we granted nonqualified stock options to purchase up to 2,000,000 shares of our common stock to Mark J. Richardson, a former director of Solar3D, at an exercise price of $0.018 per share exercisable on a cash or cashless basis until September 23, 2020 in consideration for his services to us.These stock options vest according to the following schedule: 55,556 on the date of grant and 55,556 on the first day of each month thereafter commencing on October 1, 2013 and ending on August 1, 2016, and 55,540 on September 1, 2016; provided Mr. Richardson is an employee or consultant of Solar3D on the scheduled vesting date.As of March 10, 2014, 277,780 stock options were exercised on a cashless basis for which Mr. Richardson received 227,979 shares of our common stock. During the fiscal year ended December 31, 2012, we granted nonqualified stock options to purchase up to 5,000,000 shares of our common stock to James B. Nelson, our chief executive officer, president and interim chief financial officer, at an exercise price of $0.01 per share exercisable on a cash or cashless basis until November 1, 2019 in consideration for his services to us.These stock options vest according to the following schedule: 1,388,889 on the date of grant, 138,889 on the first day of each month thereafter commencing on December 1, 2012 until December 1, 2014, and then 138,886 on January 1, 2015; provided Mr. Nelson is an employee or consultant of Solar3D on the scheduled vesting date.None of these options has been exercised. Effective July 22, 2010, we granted nonqualified stock options to purchase up to 15,000,000 shares of our common stock to James B. Nelson, our chief executive officer, president, and interim chief financial officer, at an exercise price of $0.05 per share exercisable until July 22, 2017 in consideration for his services to us.These stock options vest 1/36th per month, commencing on August 21, 2010, on a monthly basis for as long as Mr. Nelson is an employee or consultant of Solar3D.None of these options has been exercised. 8 Table of Contents Warrants For the fiscal year ended December 31, 2013, we issued no new warrants to purchase unregistered common stock. Recent Sales of Unregistered Securities The following are issuance of securities by us during the fiscal year ending December 31, 2013 in transactions exempt from registration that were not previously included in a Quarterly Report on Form 10-Q or in a Report on Form 8-K: During the three months ended December 31, 2013, the Company issued 6,512,288 shares of common stock through a cashless exercise for 9,093,336 common stock purchase warrants. Also, the Company issued 14,077,042 shares of common stock upon conversion of convertible notes in the principal amount of $115,375, plus accrued interest of $9,112. Additionally, the Company issued 2,597,479 shares of common stock due to an adjustment in price for shares issued for cash during a previous quarter. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statements This Form 10-K contains financial projections and other “forward-looking statements,” as that term is used in federal securities laws, about Solar3D Inc.’s financial condition, results of operations and business.These statements include, among others, statements concerning the potential for revenues and expenses and other matters that are not historical facts.These statements may be made expressly in this Form 10-K.You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates,” or similar expressions used in this Form 10-K.These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied by us in those statements.The most important facts that could prevent us from achieving our stated goals include, but are not limited to, the following: (a) inability to complete research and development of the new Solar3D technology with little or no current revenue; (b) volatility or decline of our stock price; (c) potential fluctuation in quarterly results; (d) our failure to earn revenues or profits; (e) inadequate capital to continue business; (f) barriers to raising the additional capital or to obtaining the financing needed to implement our business plans; (g) lack of demand for our products and services; (h) rapid and significant changes in markets; (i) litigation with or legal claims and allegations by outside parties; (j) insufficient revenues to cover operating costs; (k) inability to start or acquire new businesses, or lack of success of new businesses started or acquired by us, if any; (l) dilution experienced by our shareholders in their ownership of Solar3D because of the issuance of additional securities by us, or the exercise of outstanding convertible securities; (m) inability to effectively develop or commercialize our new Solar3D technology; (n) inability to obtain patent or other protection for our proprietary intellectual property; (o) loss of key personnel; 9 Table of Contents (p) effect of significant competition; and, (q) elimination of key drivers of SUNworks’ business, including but not limited to loss of media exposure, elimination of subsidies, or a reduction in utility prices. Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements.We caution you not to place undue reliance on the statements, which speak only as of the date of this Form 10-K.The cautionary statements contained or referred to in this section should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may issue. We do not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this Form 10-K or to reflect the occurrence of unanticipated events. The following discussion should be read in conjunction with our condensed financial statements and notes to those statements.In addition to historical information, the following discussion and other parts of this quarterly report contain forward-looking information that involves risks and uncertainties. Overview On August 5, 2010, the holders of a majority of our outstanding voting stock voted by written consent to (1) effect a one-for-five reverse stock split, and (2) change our name to Solar 3D, Inc.From that date until January 31, 2014, our business focus has centered on the development and commercialization of our new proprietary technology, which seeks to significantly increase the efficiency and energy production of solar photovoltaic cells that are currently offered in the market and that may be developed in the future.In furtherance of our business, we applied for patents covering a novel three-dimensional solar cell technology that is designed to maximize the conversion of sunlight into electricity.We believe our new technology will dramatically increase the efficiency of solar cells.Unlike conventional solar cells where sunlight passes through one time, our 3D solar cell design is planned to use myriad 3D micro-cells that trap sunlight inside photovoltaic structures where photons bounce around until they are all converted into electricity.Our three-dimensional technology is expected to combine thin-film and thick-film technologies to achieve the high efficiencies of crystalline at the lower cost of thin film.Our development division has two full time employees, our chief executive officer and our director of technology, and a part time office manager.We also retain the services of several research consultants who are responsible for product development As of January 31, 2014, Solar3D, Inc. acquired 100% of the outstanding capital stock of Solar United Networks, Inc., (“SUNworks”).SUNworks is engaged in the business of the design, installation, and management of solar systems for commercial, agricultural, and residential customers in California.SUNworks designs, finances, and installs systems ranging in size from 2KW (kilowatt) for residential loads to multi MW (megawatt) systems for larger commercial projects.SUNworks currently employs approximately 40 personnel involved in the operations and administration of the business.It also utilizes outside subcontractors to assist with providing solar systems to its customers. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates, including those related to impairment of property, plant and equipment, intangible assets, deferred tax assets and fair value computation using the Black Scholes option pricing model.We base our estimates on historical experience and on various other assumptions, such as the trading value of our common stock and estimated future undiscounted cash flows, that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. Use of Estimates In accordance with accounting principles generally accepted in the United States, management utilizes estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.These estimates and assumptions relate to recording net revenue, collectability of accounts receivable, useful lives and impairment of tangible and intangible assets, accruals, income taxes, inventory realization, stock-based compensation expense and other factors.Management believes it has exercised reasonable judgment in deriving these estimates. Consequently, a change in conditions could affect these estimates. 10 Table of Contents Fair Value of Financial Instruments Our cash, cash equivalents, investments, accounts receivable and accounts payable are stated at cost which approximates fair value due to the short-term nature of these instruments. Revenue Recognition We will continue to recognize revenue in accordance with the Securities and Exchange Commission Staff Accounting Bulletin No. 104, “Revenue Recognition in Financial Statements” (“SAB 104”).We will continue to recognize revenue upon delivery, provided that evidence of an arrangement exists, title, and risk of loss have passed to the customer, fees are fixed or determinable, and collection of the related receivable is reasonably assured.We will continue to record revenue net of estimated product returns, which is based upon our return policy, sales agreements, management estimates of potential future product returns related to current period revenue, current economic trends, changes in customer composition and historical experience.We will continue to accrue for warranty costs, sales returns, and other allowances based on our prior experience in servicing customers and products.We may extend credit to our customers based upon credit evaluations and do not require collateral.We do not and will not ship a product until we have either a purchase agreement or rental agreement signed by the customer with a payment arrangement.This is a critical policy, because we want our accounting to show only sales which are “final” with a payment arrangement.We do not intend to make consignment sales or inventory sales subject to a “buy back” or return arrangement from customers. Provision For Sales Returns, Allowances and Bad Debts We will continue to maintain a provision for sales allowances, returns and bad debts.Sales returns and allowances result from equipment damaged in delivery or customer dissatisfaction, as provided by agreement.The provision will continue to be provided for by reducing gross revenue by a portion of the amount invoiced during the relevant period.The amount of the reduction will continue to be estimated based on historical experience. Results of Operations for the Years Ended December 31, 2013 and 2012 REVENUE AND COST OF SALES For the years ended December 31, 2013 and 2012, the Company had no revenue or cost of sales. GENERAL AND ADMINISTRATIVE EXPENSES General and administrative (“G&A”) expenses decreased by $349,149 to $970,769 for the year ended December 31, 2012 compared to $1,319,918 for the year ended December 31, 2012.G&A expenses decreased due to a decrease in marketing services, salaries, and non cash stock compensation. RESEARCH AND DEVELOPMENT Research and development (“R&D”) costs decreased by $49,177 to $108,565 for the year ended December 31, 2013 compared to $157,742 for the year ended December 31, 2012.This decrease in R&D costs was the result of a decrease in outside consulting fees due to a change in focus of our technology. NET LOSS Net loss increased by $1,771,148 to $3,814,926 for the year ended December 31, 2013, compared to $2,042,778 for the year ended December 31, 2012. The increase in net loss was primarily due to an increase in non cash amortization of debt discount, loss on change in derivative liability and the loss on settlement of debt associated with debt financing, with an overall decrease in operating cost.Currently, operating costs exceed revenue because sales are not yet significant.We cannot assure when or if revenue will commence or exceed operating costs. Liquidity and Capital Resources We had $10,422 in cash at December 31, 2013, as compared to $33,637 in cash at December 31, 2012. During the year ended December 31, 2013, we used $690,894 of cash for operating activities, as compared to $663,364 for the prior year ended December 31, 2012. The increase of $27,530 in cash used in operating activities was a result of an increase in net loss due to non-cash stock compensation costs, amortization of debt discount, and loss on change in derivative, with an overall net change in prepaid expenses, deposits, accounts payable, and accrued expenses. 11 Table of Contents Cash used in investing activities for the current year ended December 31, 2013, was $27,321, as compared to no cash used of for the prior year ended December 31, 2012 to purchase equipment and expenditures for patents. Cash provided by financing activities during the year ended December 31, 2013 was $695,000 as compared to $697,001 for the prior year ended December 31, 2012.Our capital needs have primarily been met from the proceeds of equity financing and shareholder loans. We will have additional capital requirements during 2014 in order to complete research and development of working prototypes of our three-dimensional (“3-D”) solar cells.We also expect that most of the capital required to support this research and development will be supplied by cash flow from operations.However, it is possible that we will require additional capital in order to fabricate and market arrays of these 3-D solar cells.Although we cannot quantify these anticipated costs with specificity, we anticipate that we will secure a manufacturing partner to assist us with capitalization and execution of the development of a manufacturing prototype, a pilot manufacturing run, and finally, to help us commercialize the product. We cannot assure that marketing and research and development costs in 2014 will not exceed or vary from those costs expected by management.If we have additional costs beyond what we expect to be covered by our cash flow from operations and from a manufacturing partner, we intend to meet those unanticipated cash requirements through the sale of shares of our common stock.We cannot assure that we will be able to raise additional capital or obtain additional financing for our business. We cannot assure that we will have sufficient capital to finance our growth and business operations or that such capital will be available on terms that are favorable to us or at all. Going Concern Qualification While we are currently operating close to cash flow breakeven and anticipate being profitable in 2014, we have incurred significant losses from operations in our past years.Our auditors have included a “Going Concern Qualification” in their report for the year ended December 31, 2013.In addition, we have limited working capital.The foregoing raises substantial doubt about our ability to continue as a going concern.Management’s plans may include seeking additional capital.We cannot guarantee that additional capital will be available when and to the extent required, or that if available, it will be on terms acceptable to us.The financial statements do not include any adjustments that might result from the outcome of this uncertainty.The “Going Concern Qualification” may make it substantially more difficult to raise capital. Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures. 12 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA OF SOLAR3D, INC. SOLAR3D, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 CONTENTS Report of Independent Registered Public Accounting Firm Balance Sheets as of December 31, 2013 and 2012 Statements of Operations for the years ended December 31, 2013 and 2012 Statements of Changes in Stockholders’ Deficit for the years ended December 31, 2013 and 2012 Statements of Cash Flows for the years ended December 31, 2013 and 2012 Notes to Financial Statements 13 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Solar3D, Inc. Santa Barbara, California We have audited the accompanying balance sheets of Solar3D, Inc. as of December 31, 2013 and 2012, and the related statements of operations, stockholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Solar3D, Inc. as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company does not generate significant revenue, it has negative cash flows from operations, and its total liabilities exceed its total assets. This raises substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HJ Associates & Consultants, LLP HJ Associates & Consultants, LLP Salt Lake City, Utah March 26, 2014 14 Table of Contents SOLAR3D, INC. BALANCE SHEETS DECEMBER 31, 2 December 31, 2013 December 31, 2012 ASSETS CURRENT ASSETS Cash $ $ Prepaid expense TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Machinery & equipment Computer equipment Furniture & fixture Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Security deposit Patents - TOTAL OTHER ASSETS - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued interest payable Derivative liability Convertible promissory note payable,net of discount $204,020 and $236,017, respectively TOTAL CURRENT LIABILITIES SHAREHOLDERS'DEFICIT Preferred stock, $.001 par value; 5,000,000 authorized shares; - - Common stock, $.001 par value;1,000,000,000 authorized shares; 213,290,259 and 141,155,412 shares issued and outstanding, respectively Additional paid in capital AccumulatedDeficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS'DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 15 Table of Contents SOLAR3D, INC. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Years Ended December 31, 2013 December 31, 2012 REVENUE $
